DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reopening of Persecution After Appeal Brief  
In view of the appeal brief filed on 10/19/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                                        

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “boot the second operating system based on a determination that the mobile computing device is operatively  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the specification, the applicant describes booting the mobile operating system (second operating system) first. [[0046], Fig.2, item 202 and 204] If the mobile devices is docked and a button is pressed while the mobile device is operating with the mobile OS (second OS), the mobile device switches to a desktop operating system (first OS). If both these conditions are not met (docked+ button pressed) the mobile device resumes/continues to operate with the mobile OS (second OS) [[0046], [0048] and Fig.2, item 208 and 230]
Specification clearly fails to disclose that booting the second OS (mobile SO that can operate independent from the dock) based on a determination that the mobile device is operatively coupled to dock and a determination that an indication to not boot the first operating system is received. The second OS (mobile OS) is already booted and operational prior to docking as stated in par. [0046] and Fig2. Item 202 and 204] Thus the claim limitation “booting the second operating system based on a determination that the mobile device is operatively coupled to dock and a determination that an indication to not boot the first operating system is received” (emphasis added) is not supported by the original disclosure.    

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang et al. (Huang) (Pub NO. US 2002/0157001)
Regarding Claim 1 Huang teaches:  A mobile computing device [computer system 30] comprising: memory operative to store software that includes a first operating system [Fig.6, item 74 second operating system corresponds to applicant’s  first operating system, i.e. expanding or docking mode] and a second operating system [Fig.6, item 52, first operating system corresponds to applicant’s second operating system, i.e. operating independently or mobile mode ]] the first operating system operative to control the mobile device when coupled to a dock, [[0016], when the probable computer is connected to the expanding apparatus, the processing circuit execute the second operating system, wherein the expanding apparatus corresponds to a dock]   the second operating system operative to control the mobile device when independent from the dock; [[0016], when the portable computer is discounted the processing circuit execute the first operating system]   a processor to execute the software to: determine whether the mobile computing device is operatively coupled to a dock, [[0020], Fig.7, the portable computer is connected to the expending apparatus] determine whether an indication to not boot the first operating system is received, [[0020], user select first operating system corresponds to indication not to boot the second OS and continue operate with the first OS]   to  and boot the second operating system [[0020] continue operate with the first operating system] based on a determination that the mobile computing device is operatively coupled to the dock and a [0020] a battery to power the processor; [0022] and a connector to operatively couple the mobile computing device to the dock. [[0015]-[0016] connecting and disconnecting the portable device from the expanding apparatus]  
“[0020] Referring to FIG. 7, an initial connecting status between the portable computer 40 and the expanding apparatus 70 is schematically illustrated. When the portable computer 40 is connected to the expanding apparatus 70 via the connector 48, the processing circuit 46 displays a selection frame on the display 40 for the user to decide which operating system is to be executed.  Being decided by the user, the processing circuit 46 loads the second operating system load program 56 to execute the corresponding operating system according to the decision of the user.  For example, when the user selects the Windows NT in the second option, the processing circuit 46 loads and executes the Windows NT operating system (the second operating system 74) and stops the first operating system (Unix) 52.  When the user selects the first option Unix, the processing circuit 46 continues executing the first operating system 52.  The second storage apparatus 72 can store multiple operating systems, for example, at least a third operating systems 76.  When the portable computer 40 is connected to the expanding apparatus 70 via the connector 48, the processing circuit 40, again displays a selection frame for the user to select.  Meanwhile, an additional option, for example, Window 98 or FreeBSD, corresponding to the third operating system 76 is popped up on the screen.  The previously introduced operation flows of the computer system 30 are only preferred embodiments of the present invention.  The user can decide whichever operating system as required.  In addition, the processing circuit 46 can also be designed to automatically detect the existence or connection of the expanding apparatus 70 through the connector 48, and automatically execute the second operating system load program 56 to load and execute the second operating system 74.” 

Regarding Claim 2 Huang teaches:  the dock includes a power supply to charge the battery. [Fig6, item 64 and [0022]] 
Regarding Claim 3 Huang teaches: the battery is a lithium-ion battery.  [Fig6, item 64 and [0022] charger corresponds to lithium-ion battery] 
Regarding Claim 4 Huang teaches:  comprising a wireless network interface to communicate with a wireless communications network. [0022] – [0023]
Regarding Claim 5 Huang teaches:  The mobile computing device of claim 1, further comprising a display. [0021] 
Regarding Claim 6 Huang teaches:  The mobile computing device of claim 1, further comprising a touch screen.  [0021]
Regarding Claim 7 Huang teaches:  The mobile computing device of claim 1, wherein the first operating system is one of iOS, WEbOS, or Windows OS. [0020] 
Regarding Claim 9 Huang teaches:  A computer-implemented method, comprising: determining, at a mobile computing device, [computer system ] whether the mobile computing device is operatively coupled to a dock, [[0016], when the probable computer is connected to the expanding apparatus] the mobile computing device comprising a processor [processing circuit] and memory [storage] the memory storing instructions comprising a first operating system [Fig.6, item 74 second operating system corresponds to a first operating system] and a second operating system, [Fig.6, item 52, first operating system corresponds to a second operating system] the first operating system operative to control the mobile device when coupled to a dock, [[0016], when the probable computer is connected to the expanding apparatus, the processing circuit execute the second operating system, wherein the expanding apparatus corresponds to a dock]   the second operating system operative to control the mobile device when independent from the dock; [[0016], when the portable computer is discounted the processing circuit execute the first operating system]    determining, at the processor, whether an indication to not boot the first operating system is received at the mobile computing device; [[0020], user select first operating system corresponds to indication not to boot the second OS and continue operate with the first OS]   and executing, by the processor, the instructions to boot the second operating system [[0020] continue operate with the first operating system]  based on a determination that the mobile computing device is operatively coupled to the dock and a determination that an indication to not boot the first operating system is received. [0020]   
Regarding Claim 10 Huang teaches:  detecting, by the processor, that mobile computing device is decoupled from the dock; and executing, by the processor, the instructions to boot the first operating system in response to detecting that the mobile computing device is decoupled from the dock. [0020] 
Regarding Claim 11 Huang teaches:  by the processor, that a switch configured to toggle between the first operating system and the second operating system has been toggled; [[0020] user to select the operating system]  and receiving the indication to not boot the first operating system responsive to the switch being toggled. [[0020], user select first operating system corresponds to indication not to boot the second OS and continue operate with the first OS]   
Regarding Claim 12 Huang teaches:  the first operating system is one of iOS, WebOS, or Windows OS. [0020]  
Regarding Claim 13 Huang teaches:  the dock includes a power supply to charge a battery of the mobile computing device [Fig6, item 64 and [0022] charger corresponds to lithium-ion battery] 
Regarding Claim 14 Huang teaches:  the battery is a lithium-ion battery. [Fig6, item 64 and [0022] charger corresponds to lithium-ion battery] 
 Regarding Claim 15 Huang teaches: a non-transitory computer- readable storage medium containing instruction comprising a first operating system [Fig.6, item 74 second operating system corresponds to a first operating system]  and a second operating system, system [Fig.6, item 52, first operating system corresponds to a second operating system] the first operating system operative to control a mobile device when coupled to a dock, [[0016], when the probable computer is connected to the expanding apparatus, the processing circuit execute the second operating system, wherein the expanding apparatus corresponds to a dock]   the second operating system operative to control the mobile device when independent from the dock, [[0016], when the portable computer is discounted the processing circuit execute the first operating system]    the instructions when executed by a processor of the mobile device, enable the mobile device to: determine whether the mobile device is operatively coupled to a dock; [[0020], Fig.7, the portable computer is connected to the expending apparatus] determine whether an indication to not boot the first operating system is received; [[0020], user select first operating system corresponds to indication not to boot the second OS and continue operate with the first OS]    and execute the second operating system [[0020] continue operate with the first operating system] based on a determination that the mobile device is operatively coupled to the dock and a determination that an indication to not boot the first operating system is received. [0020] 
Regarding Claim 16 Huang teaches: instructions that when executed enable the system to: detect that the mobile device is decoupled from the dock; and boot the first operating system in response to detecting that the mobile device is decoupled from the dock.  [0020] 
Regarding Claim 17 Huang teaches: instructions that when executed enable the system to: detect that a switch configured to toggle between the first operating system and the second operating system has been toggled; [[0020] user to select the operating system] and receive the indication to not boot the first operating system responsive to the switch being toggled.  [[0020], user select first operating system corresponds to indication not to boot the second OS and continue operate with the first OS]   
Regarding Claim 18 Huang teaches: the first operating system is one of iOS, WebOS, or Windows OS. [0020] 
Regarding Claim 19 Huang teaches: the dock includes a power supply to charge a battery of mobile device.  [Fig6, item 64 and [0022] charger] 
Regarding Claim 20 Huang teaches: the battery is a lithium- ion battery.  [Fig6, item 64 and [0022] charger corresponds to lithium-ion battery] 

Response to Arguments
Applicant’s arguments, see appeal brief, filed on 10/19/2020, with respect to the rejection(s) of claim(s) 1-7 and 9-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al. (Huang) (Pub NO. US 2002/0157001)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186